Exhibit 10.45

GIGOPTIX, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”) is made as of December 28,
2009, by and between GigOptix, Inc., a Delaware corporation (the “Company”), and
each of the purchasers who execute the Purchaser Signature Page hereto (the
“Purchaser”) as listed on Schedule A hereto.

R E C I T A L S

A. The Company desires to obtain funds from each Purchaser in order to provide
working capital, and further the operations of the Company.

B. The Company is offering Units (the “Units”), each Unit comprised of
(i) 12,500 shares of its common stock, $0.001 par value per share (the “Common
Stock” and, the shares of Common Stock offered herein, being sometimes referred
to herein as the “Shares”) and (ii) Common Stock Purchase Warrants in the form
as annexed hereto as Exhibit A (the “Warrants”), to purchase 12,500 shares of
Common Stock at an exercise price of $2.50 per share (the “Warrant Shares”), at
a purchase price of $25,000 per Unit. The Shares, Warrants and Warrant Shares
are sometimes collectively referred to herein as the “Securities”. The Shares
and Warrant Shares are provided “piggyback” registration rights. Fractional
Units may be sold provided that Purchasers acquire at least half a Unit.

C. Purchasers understand that there is a great deal of risk, illiquidity and
uncertainty in the Purchase of the Units herein and that no assurance can be
made that the Company will complete its business plans or, if completed, that it
will be successful in doing so. Purchasers have received and examined all of the
Company’s SEC Reports (as defined in Section 3.7.1), including, without
limitation, any risk factors therein, and a Summary Term Sheet dated as of
December 17, 2009 (the “Offering Summary”) containing such information as, among
other things, a description of this offering and understand that an investment
herein entails a high degree of risk and illiquidity, including loss of
Purchaser’s entire investment.

D. The offering of Units is being made directly by the Company on a “best
efforts” basis, with no minimum, but wherein a maximum of $1,000,000 for up to
40 Units may be sold and, the Company may utilize one or more placement agents
who may act as finder and receive a fee therefore.

E. Placement Agent and the Company have consented to the appointment of
Manufacturers and Traders Trust Company as independent Escrow Agent (the “Escrow
Agent”), pursuant to the terms of the Escrow Deposit Agreement (the “Escrow
Agreement”) annexed hereto as Exhibit B. All funds will be held in a
non-interest bearing money market or other account with Escrow Agent. The
Purchasers acknowledge and agree that their subscriptions are irrevocable and
binding commitments on the part of the Purchaser and that once their funds have
been tendered to escrow with the appropriate subscription documents and the
minimum offering amount has been raised in accepted funds and subscriptions, the
Escrow Agent may, at the request of the Placement Agent and Company together,
disburse funds from escrow and conduct a Closing without any consent of or
notice to Purchasers. The Placement Agent or Company may reject any
subscriptions in whole or in part for any reason or for no reason and shall
cause the Escrow Agent to return funds to the Purchaser to the extent of funds
tendered for subscriptions which have not been accepted, or, retain the right to
hold the same in escrow for acceptance at a future Closing, until termination of
the offering, at which time, any unused subscription funds shall be returned to
Purchaser.



--------------------------------------------------------------------------------

AGREEMENT

It is agreed as follows:

1. PURCHASE AND SALE OF UNITS.

1.1 Purchase and Sale. In reliance upon the representations and warranties of
the Company and each Purchaser contained herein and subject to the terms and
conditions set forth herein, at Closing, each Purchaser shall purchase, and the
Company shall sell and issue to each Purchaser, Units comprised of the number of
Shares and Warrants set forth on the signature page annexed to the end of this
Agreement as executed by such Purchaser (the “Purchaser Signature Page”), issued
in such Purchaser’s name, at a purchase price of $25,000 per Unit (the “Purchase
Price”).

2. CLOSING.

2.1 Date and Time. The sale of Units will take place in one or more closings
(“Closing”), subject to the satisfaction of all the parties hereto of their
obligations herein. The Purchasers shall submit an executed copy of this
Agreement to the Company and Placement Agent along with the Purchase Price by
bank wire (or, with the consent of Placement Agent, by check) directly to the
Escrow Agent. The Closing of the sale of Units contemplated by this Agreement
shall take place from time to time as subscriptions are received, without any
consent of or notice to Purchasers. Subscriptions that are not accepted will be
returned with any funds (less wire fees). The Closing shall take place at the
offices of the Company or at such other place as the Company and the Placement
Agent shall agree in writing, on or before December 28, 2009 (each, a “Closing
Date”), unless otherwise extended by the Company and Placement Agent up to a
maximum of 45 days (the “Termination Date”).

2.2 Escrow Agent. Placement Agent and the Company have consented to the
appointment of Manufacturers and Traders Trust Company as independent Escrow
Agent and have all accepted the terms of the non-interest bearing Escrow
Agreement, in the form as annexed hereto as Exhibit B (the “Escrow Agreement”).
All amounts to be paid by Purchasers shall be deposited prior to the Closing
into the escrow account (the “Escrow”) maintained by “Escrow Agent” pursuant to
the terms of an Escrow Agreement and may be immediately drawn upon at each
Closing as there is no minimum offering amount. Purchasers will not have an
opportunity to approve of a Closing or request refund of any moneys held in
escrow after a Closing has occurred during the offering period. Purchasers
acknowledge and agree that their subscriptions are irrevocable and binding
commitments on the part of the Purchaser and that once their funds have been
tendered to escrow with the appropriate subscription documents and their
subscription received, the Escrow Agent may, at the request of the Placement
Agent and Company together, disburse funds from escrow and conduct a Closing
without any consent or notice to Purchasers. The Placement Agent or Company may
reject any subscriptions in whole or in part for any reason or for no reason and
shall cause the Escrow Agent to return funds to the Purchaser to the extent of
such non accepted funds, or, retains the right to hold the same in escrow for
acceptance or rejection at a future closing, until termination of the offering,
at which time, any unused subscription funds shall be returned to Purchaser.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

As a material inducement to each Purchaser to enter into this Agreement and to
purchase the Units, the Company represents and warrants that the following
statements are true and correct in all material respects as of the date hereof
and will be true and correct in all material respects at Closing, except as
expressly qualified or modified herein. All references in this Section 3 to the
Shares, Warrants or Warrant Shares or Securities shall be deemed to include the
Placement Agent Shares, Placement Agent Warrants (each as defined in Section 8
below) and shares issuable upon exercise of the Placement Agent Warrants, unless
the context requires otherwise.



--------------------------------------------------------------------------------

3.1 Organization and Good Standing. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware
and has full corporate power and authority to enter into and perform its
obligations under this Agreement, and to own its properties and to carry on its
business in all jurisdictions as presently conducted and as proposed to be
conducted. The Company and its subsidiaries have all government and other
licenses and permits and authorizations to do business in all jurisdictions
where their activities require such license, permits and authorizations, except
where failure to obtain any such license, permit or authorization will not have
a Material Adverse Effect, as defined herein.

3.2 Capitalization. As of December 16, 2009, the Company is authorized to issue
50,000,000 shares of Common Stock, of which, 8,872,735 shares were issued and
outstanding, and 1,000,000 shares of preferred stock, of which none are issued
and outstanding and none of which has been designated as a series or class with
any specific rights or privileges. All outstanding shares of the Company’s
capital stock have been duly authorized and validly issued, and are fully paid,
nonassessable, and free of any preemptive rights.

3.3 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of this
Agreement, the Warrants and the Escrow Agreement and any other transaction
documents relating to this Agreement (collectively the “Transaction Documents”),
(ii) the authorization of the performance of all obligations of the Company
hereunder or thereunder, and (iii) the authorization, issuance (or reservation
for issuance) and delivery of the Shares hereby or the Warrant Shares upon
exercise of the Warrants. The Transaction Documents constitute the legal, valid
and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

3.4 Valid Issuance of Securities. The Shares have been duly and validly
authorized and, upon issuance, will be validly issued, fully paid and
non-assessable. The Warrants have been duly and validly authorized, and, the
Warrant Shares, when and if issued in accordance with the terms of the Warrants,
shall be validly issued, fully paid and non-assessable. The Shares, upon
issuance are, and the Warrant Shares, upon issuance in accordance with the
Warrants will be, free and clear of any security interests, liens, claims or
other encumbrances, other than restrictions upon transfer under federal and
state securities laws.

3.5 No Conflict, Breach, Violation or Default;Third Party Consents. The
execution, delivery and performance of the Transaction Documents by the Company
and the issuance and sale of the Securities will not conflict with or result in
a breach or violation of any of the terms and provisions of, or constitute a
default under (i) the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (collectively, the “Company
Documents”), or (ii) any statute, rule, regulation or order of any governmental
agency, self regulatory agency, securities regulatory or insurance regulatory
agency or body or any court, domestic or foreign, having jurisdiction over the
Company, any subsidiary or any of their respective assets or properties, or
(iii) any material agreement or instrument to which the Company or any
subsidiary is a party or by which the Company or a subsidiary is bound or to
which any of their respective assets or properties is subject. No approval of or
filing with any governmental authority is required for the Company to enter
into, execute or perform this Agreement or any Transaction Document.



--------------------------------------------------------------------------------

3.6 No Material Adverse Change. Since September 30, 2009, except as identified
and described in the SEC Reports (as defined below) or as described on Schedule
3.6, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K and Amended Annual Report
on Form 10-K/A for the year ended December 31, 2008 and Quarterly Reports on
Form 10-Q for the quarters ended April 5, 2009, July 5, 2009, and October 4,
2009, except for changes in the ordinary course of business which have not had
and could not reasonably be expected to have a material adverse effect on the
Company’s assets, properties, financial condition, operating results or business
of the Company and its subsidiaries taken as a whole (as such business is
presently conducted and as it is proposed to be conducted) (a “Material Adverse
Effect”), individually or in the aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets, licenses, government permits, self regulatory agency
permit or license, or properties of the Company or its subsidiaries;

(iv) any waiver, not in the ordinary course of business, by the Company or any
subsidiary of a material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a subsidiary, except in the ordinary course
of business and which has not had a Material Adverse Effect;

(vi) any change or amendment to the Company Documents, or material change to any
material contract or arrangement by which the Company or any subsidiary is bound
or to which any of their respective assets or properties is subject;

(vii) any material labor difficulties, labor disputes, non-compete or similar
disputes, or labor union organizing activities with respect to employees of the
Company or any subsidiary;

(viii) any material transaction entered into by the Company or a subsidiary
other than in the ordinary course of business;

(ix) the loss of the services of any key employee, salesperson, or material
change in the composition or duties of the senior management of the Company or
any subsidiary;

(x) the loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect;

(xi) any default of any indebtedness or, to the knowledge of the Company, breach
of contract agreement, in each case with aggregate liabilities of greater than
$50,000.

(xii) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

3.7 SEC Reports and Financial Statements.

3.7.1 The Company has delivered or made available to each Purchaser accurate and
complete copies (excluding copies of exhibits) of each report, registration
statement, and definitive proxy statement filed by the Company with the United
States Securities and Exchange Commission (“SEC”) since December 31, 2008 all of
which are incorporated by reference herein (collectively, with all information
incorporated by reference therein or deemed to be incorporated by reference
therein, the “SEC Reports”). All statements, reports, schedules, forms and other
documents required to have been filed by the Company with the SEC have been so
filed. As of the time it was filed with the SEC (or, if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing):
(i) each of the SEC Reports complied in all material respects with the
applicable requirements of the Securities Act of 1933, as amended, or the
Securities Exchange Act of 1934 (the “1934 Act”), as amended; and (ii) none of
the SEC Reports contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

3.7.2 Except for the pro forma financial statements, if any, the consolidated
financial statements contained in the SEC Reports: (i) complied as to form in
all material respects with the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered (except as may be indicated in
the notes to such financial statements and, in the case of unaudited statements,
as permitted by Form 10-Q of the SEC, and except that unaudited financial
statements may not contain footnotes and are subject to normal and recurring
year-end audit adjustments which will not, individually or in the aggregate, be
material in amount); and (iii) fairly present, in all material respects, the
consolidated financial position of the Company and its consolidated subsidiaries
as of the respective dates thereof and the consolidated results of operations of
the Company and its consolidated subsidiaries for the periods covered thereby.
All adjustments considered necessary for a fair presentation of the financial
statements have been included.

3.8 Securities Law Compliance. Without consideration of the actions of the
Placement Agent (as defined in Section 8 herein), and assuming the accuracy of
the representations and warranties of each Purchaser set forth in Section 4 of
this Agreement, the offer, issue, sale and delivery of the Securities comprising
the Units will constitute an exempted transaction under the Securities Act of
1933, as amended and now in effect (the “Securities Act”), and registration of
the Shares, Warrants or Warrant Shares under the Securities Act for issuance
herein is not required. The Company shall make such filings as may be necessary
to comply with the Federal securities laws and the “blue sky” laws of any state,
which filings will be made in a timely manner.

3.9 Tax Matters. The Company and each subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company with all appropriate
governmental agencies and timely paid all taxes shown thereon or otherwise owed
by it. The charges, accruals and reserves on the books of the Company in respect
of taxes for all fiscal periods are adequate in all material respects, and there
are no material unpaid assessments against the Company nor, to the Company’s
Knowledge, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company, taken
as a whole. All taxes and other assessments and levies that the Company is
required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any subsidiary or any of their respective
assets or property. There are no outstanding tax sharing agreements or other
such arrangements between the Company or other corporation or entity. For the
purposes of this agreement, “Company’s Knowledge” means the actual knowledge of
the executive officers (as defined in Rule 405 under the Securities Act) of the
Company, after due inquiry.



--------------------------------------------------------------------------------

3.10 Title to Properties. Except as disclosed in the SEC Reports, the Company
has good and marketable title to all real properties and all other properties
and assets owned by it, in each case free from liens, encumbrances and defects
that would materially affect the value thereof or materially interfere with the
use made or currently planned to be made thereof by them; and except as
disclosed in the SEC Reports, the Company holds any leased real or personal
property under valid and enforceable leases with no exceptions that would
materially interfere with the use made or currently planned to be made thereof
by them.

3.11 Intellectual Property.

Except as set forth in Schedule 3.11:

(i) All Intellectual Property of the Company is currently in compliance with all
legal requirements (including timely filings, proofs and payments of fees) and
is valid and enforceable. No Intellectual Property of the Company which is
necessary for the conduct of Company’s and each of its subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted has
been or is now involved in any cancellation, dispute or litigation, and, to the
Company’s Knowledge, no such action is threatened. No patent of the Company has
been or is now involved in any interference, reissue, re-examination or
opposition proceeding.

(ii) All of the licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted or as currently proposed to be
conducted to which the Company or any subsidiary is a party or by which any of
their assets are bound (other than generally commercially available, non-custom,
off-the-shelf software application programs having a retail acquisition price of
less than $10,000 per license) (collectively, “License Agreements”) are valid
and binding obligations of the Company and, to the Company’s Knowledge, the
other parties thereto, enforceable in accordance with their terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws
affecting the enforcement of creditors’ rights generally, and there exists no
event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company under any such License Agreement.

(iii) The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s and each of its
subsidiaries’ respective businesses as currently conducted or as currently
proposed to be conducted and for the ownership, maintenance and operation of the
Company’s and its subsidiaries’ properties and assets, free and clear of all
liens, encumbrances, adverse claims or obligations to license all such owned
Intellectual Property and Confidential Information, other than licenses entered
into in the ordinary course of the Company’s and its subsidiaries’ businesses.
The Company has a valid and enforceable right to use all third party
Intellectual Property and Confidential Information used or held for use in the
respective businesses of the Company and its subsidiaries.

(iv) To the Company’s Knowledge, the conduct of the Company’s business as
currently conducted does not infringe or otherwise impair or conflict with
(collectively, “Infringe”) any Intellectual Property rights of any third party
or any confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
and its Subsidiaries which are necessary for the conduct of the Company’s
business as currently



--------------------------------------------------------------------------------

conducted or as currently proposed to be conducted are not being Infringed by
any third party. There is no litigation or order pending or outstanding or, to
the Company’s Knowledge, threatened or imminent, that seeks to limit or
challenge or that concerns the ownership, use, validity or enforceability of any
Intellectual Property or Confidential Information of the Company and its
subsidiaries and the Company’s use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

(v) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of the Company’s and each of its subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted.

(vi) The Company has taken reasonable steps to protect the Company’s rights in
its Intellectual Property and Confidential Information. Each employee,
consultant and contractor who has had access to Confidential Information which
is necessary for the conduct of Company’s and each of its subsidiaries’
respective businesses as currently conducted or as currently proposed to be
conducted has executed an agreement to maintain the confidentiality of such
Confidential Information and has executed appropriate agreements that are
substantially consistent with the Company’s standard forms thereof, except where
the failure to do so has not had and could not reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate. Except under
confidentiality obligations, there has been no material disclosure of any
Confidential Information to any third party.

3.12 Environmental Matters. To the Company’s Knowledge, neither the Company nor
any subsidiary (if any) (i) is in violation of any statute, rule, regulation,
decision or order of any governmental agency or body or any court, domestic or
foreign, relating to the use, disposal or release of hazardous or toxic
substances or relating to the protection or restoration of the environment or
human exposure to hazardous or toxic substances (collectively, “Environmental
Laws”), (ii) owns or operates any real property contaminated with any substance
that is subject to any Environmental Laws, (iii) is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or (iv) is subject
to any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s Knowledge, threatened investigation that might lead to such a
claim.

3.13 Litigation. Except as described in the SEC Reports, there are no pending
material actions, suits or proceedings against or affecting the Company, its
subsidiaries or any of its or their properties; and to the Company’s Knowledge,
no such actions, suits or proceedings are threatened or contemplated.

3.14 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person, as defined below, acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities. “Person” means any
individual, corporation, company, limited liability company, partnership,
limited liability partnership, trust, estate, proprietorship, joint venture,
association, organization or entity.

3.15 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
Securities Act. For purposes of this Agreement, “Affiliate” means, with respect
to any Person, any other Person which directly or indirectly through one or more
intermediaries Controls, is controlled by, or is under common control with, such
Person.



--------------------------------------------------------------------------------

3.16 Questionable Payments. Neither the Company nor any of its subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
stockholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any subsidiary, has on behalf of the Company or any
subsidiary or in connection with their respective businesses: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (iii) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (iv) made any false or fictitious entries
on the books and records of the Company or any subsidiary; or (v) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

3.17 Transactions with Affiliates. Except as disclosed in the SEC Reports, none
of the officers or directors of the Company and, to the Company’s Knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company or any subsidiary (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s Knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

3.18 Internal Controls. Except as set forth in the SEC Reports, the Company is
in material compliance with the provisions of the Sarbanes-Oxley Act of 2002
currently applicable to the Company. Except as set forth in the SEC Reports, the
Company and the subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in the 1934 Act Rules 13a-14 and 15d-14) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including the subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed period
report under the 1934 Act, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures as of the end of the period covered by the most recently filed
periodic report under the 1934 Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the 1934 Act
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-B) or, to the Company’s Knowledge, in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the 1934
Act.

3.19 Disclosures. Neither the Company, the Placement Agent, nor any Person
acting on any of their behalf has provided the Purchasers or their agents or
counsel with any information that constitutes or might constitute material,
non-public information. The written materials delivered to the



--------------------------------------------------------------------------------

Purchasers in connection with the transactions contemplated by the Transaction
Documents do not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, in light of the circumstances under which they were made, not
misleading.

3.20 Third Party Beneficiaries. The Company acknowledges that Placement Agent,
other selling agents, and Wellfleet Partners, Inc., are third party
beneficiaries to the representations and warranties made hereby.

4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.

Each Purchaser hereby represents warrants and covenants with the Company as
follows. For avoidance of doubt, these warranties and representations are made
to the Company as well as both Placement Agent and other members of the selling
group, and Wellfleet Partners, Inc., as third party beneficiaries hereto:

4.1 Legal Power. Each Purchaser has the requisite individual, corporate,
partnership, limited liability company, trust, or fiduciary power, as
appropriate, and is authorized, if such Purchaser is a corporation, partnership,
limited liability company, or trust, to enter into this Agreement, to purchase
the Shares hereunder, and to carry out and perform its obligations under the
terms of this Agreement or any other Transaction Documents to which it is a
party.

4.2 Due Execution. The execution and performance of the terms under this
Agreement and the Accredited Investor Questionnaire commencing Page SP-2
appended at the end of this Agreement (the “Questionnaire”) and Purchaser
Signature Page hereto, have been duly authorized, if such Purchaser is a
corporation, partnership, limited liability company, trust or fiduciary,
executed and delivered by such Purchaser, and, upon due execution and delivery
by the Company, this Agreement will be a valid and binding agreement of such
Purchaser.

4.3 Access to Information. Each Purchaser represents that such Purchaser has
been given full and complete access to the Company for the purpose of obtaining
such information as such Purchaser or its qualified representative has
reasonably requested in connection with the decision to purchase the Shares.
Each Purchaser represents that such Purchaser has received and reviewed copies
of the SEC Reports and Offering Summary. Each Purchaser represents that such
Purchaser has been afforded the opportunity to ask questions of the officers of
the Company regarding its business prospects and the Shares, all as such
Purchaser or such Purchaser’s qualified representative have found necessary to
make an informed investment decision to purchase the Shares.

4.4 Restricted Securities.

4.4.1 Each Purchaser has been advised that none of the Securities have been
registered under the Securities Act or any other applicable securities laws and
that Shares are being offered and sold pursuant to Section 4(2) of the
Securities Act and/or Rule 506 of Regulation D thereunder, and that the
Company’s reliance upon Section 4(2) and/or Rule 506 of Regulation D is
predicated in part on such Purchaser representations as contained herein
(including, for avoidance of doubt, the Questionnaire). Each Purchaser
acknowledges that the Securities will be issued as “restricted securities” as
defined by Rule 144 promulgated pursuant to the Securities Act. None of the
Securities may be resold in the absence of an effective registration thereof
under the Securities Act and applicable state securities laws unless, in the
opinion of counsel reasonably satisfactory to the Company, an applicable
exemption from registration is available.



--------------------------------------------------------------------------------

4.4.2 Each Purchaser represents that such Purchaser is acquiring the Shares for
such Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.

4.4.3 Each Purchaser understands and acknowledges that the certificates
representing the Shares, Warrants and, if issued, the Warrant Shares, will bear
substantially the following legend:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE LAW, AND NO
INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (i) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH TRANSACTION
INVOLVING SAID SECURITIES, (ii) THE COMPANY RECEIVES AN OPINION OF LEGAL COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION, OR (iii) THE COMPANY OTHERWISE SATISFIES ITSELF THAT SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.”

4.4.4 Each Purchaser acknowledges that an investment in the Shares is not liquid
and is transferable only under limited conditions. Each Purchaser acknowledges
that such securities must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available. Each Purchaser is aware of the provisions of Rule 144 promulgated
under the Securities Act, which permits limited resale of restricted securities
subject to the satisfaction of certain conditions and that such Rule is not now
available and, in the future, may not become available for resale of any of the
Securities. Each Purchaser is an “accredited investor” as defined under Rule 501
under the Securities Act.

4.4.5 The representations made by each Purchaser on the Questionnaire
(commencing page SP-2 appended at the end hereof) and Purchaser Signature Page
are true and correct.

4.5 Purchaser Sophistication and Ability to Bear Risk of Loss. Each Purchaser
acknowledges that it is able to protect its interests in connection with the
acquisition of the Shares and can bear the economic risk of investment in such
securities without producing a material adverse change in such Purchaser’s
financial condition. Each Purchaser, either alone or with such Purchaser’s
representative(s), otherwise has such knowledge and experience in financial or
business matters that such Purchaser is capable of evaluating the merits and
risks of the investment in the Shares.

4.7 Purchases by Groups. Each Purchaser represents, warrants and covenants that
it is not acquiring the Shares as part of a group within the meaning of
Section 13(d)(3) of the 1934 Act.

4.8 Independent Investigation. Each Purchaser in making his decision to purchase
the Units herein, has relied solely upon an independent investigation made by
him and his legal, tax and/or financial advisors and, is not relying upon any
oral representations of the Company or the Placement Agent.

4.9 No Advertising. Each Purchaser has not received any general solicitation or
advertising regarding the offer of the Units.



--------------------------------------------------------------------------------

4.10 Placement Agent Review. Each Purchaser acknowledges that neither Sandgrain
Securities, Inc., as “Placement Agent” nor Wellfleet Partners, Inc., has made a
purchase recommendation, research report or provided a rating or, independently
verified the accuracy, completeness, materiality or otherwise, of any
information, representation or warranty contained in this Purchase Agreement,
the SEC Reports, or any offering materials provided, that such placement agent
related entities and their principals shall have no liability for any
representation (express or implied) contained in, or for any omissions from, the
Purchase Agreement or any offering documents provided or any other written or
oral communications transmitted to the recipient in the course of his or her
evaluation of the investment, and that it is understood that each prospective
investor will make an independent investigation and analysis of a potential
investment in the Company with its legal, tax or financial advisors, and will be
relying upon same in making any such investment.

5. AGREEMENT TO RELEASE FROM ESCROW.

5.1 Release of Funds from Escrow upon Execution and Closing. The Purchasers and
the Company hereby acknowledge that all funds shall be in the Escrow prior to
Closing. In connection therewith, the Company and Purchasers each authorize and
instruct the Escrow Agent to disburse funds from Escrow upon satisfaction of the
closing conditions herein, substantially in accordance with the terms hereof, as
more fully specified by written instruction of the Placement Agent and the
Company. No consent of or notice to Purchasers shall be necessary whatsoever in
connection with such release and disbursement at Closing, and the Purchasers and
Company jointly and severally indemnify the Escrow Agent and Placement Agent for
any and all acts taken in good faith to implement the foregoing.

6. COVENANTS OF THE COMPANY AND PURCHASER;REGISTRATION RIGHTS.

6.1 Use of Proceeds. The Company intends to employ the net proceeds from the
purchase and sale of the Shares for general working capital purposes only and
not for the repayment of any existing debt. The proceeds from the purchase and
sale of the Shares may not and will not be used for accrued and unpaid officer
and director salaries, payment of financing related debt, redemption of
outstanding notes or equity instruments of the Company, litigation related
settlements, Placement Agent fees, nor non-trade obligations outstanding on a
Closing Date. Pending the Company’s use of the proceeds from the purchase and
sale of the Shares, the Company intends to invest the funds in government
securities and insured, short–term, interest–bearing investments of varying
maturities.

6.2 Registration Rights. For purposes of this Section 6.2, all references to the
Purchaser shall be deemed to mean and include, the Purchaser, Placement Agent
and their respective assigns as holders of Registrable Securities (as defined in
Section 6.2.1(b) below)

6.2.1 Notice of Registration. If the Company shall determine to register any of
its securities under the Securities Act in connection with the public offering
of such securities, either for its own account or the account of a security
holder, other than (A) a registration relating to employee benefit plans, (B) a
registration relating to Rule 145 or similar transaction, or (C) a registration
on any form that does not include substantially the same information as could be
required to be included in a registration statement covering the sale of
Registrable Securities, the Company will:

(a) promptly give to each Purchaser written notice thereof; and



--------------------------------------------------------------------------------

(b) use commercially reasonable efforts to include in such registration (and any
related qualification under blue sky laws or other compliance), and in any
underwriting involved therein, all the Registrable Securities specified in a
written request or requests, made within twenty (20) days after receipt of such
written notice from the Company, by any such Purchaser, except as set forth in
Section 6.2.2 below. In the event that the Company decides for any reason not to
complete the registration of securities other than Registrable Securities as
part of an underwritten public offering it shall specify that such Registrable
Securities are to be included in the underwriting on the same terms and
conditions as the securities otherwise being sold through underwriters under
such registration.

“Registrable Securities” means (i) the Shares, the Warrant Shares and all other
shares of Common Stock held by, or issuable to, the Purchasers or its assigns
and, (ii) any Placement Agent Shares and Common Stock underlying the Placement
Agent Warrants issued to the Placement Agent or its assigns pursuant to the
terms of this Agreement which have not been registered under the Securities Act
pursuant to an effective registration statement filed thereunder; provided,
however, that the Purchasers shall not be required to exercise the Warrants in
order to have the Warrant Shares included in any registration statement filed on
the appropriate form with, and declared effective by, the SEC under the
Securities Act and covering the resale by the Purchasers of the Registrable
Securities (a “Registration Statement”).

6.2.2 Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 6.2.1, the Company shall:

(a) Prepare and file with the SEC the Registration Statement and such amendments
(including post effective amendments) to the Registration Statement and
supplements to the prospectus included therein (a “Prospectus”) as the Company
may deem necessary or appropriate and take all lawful action such that the
Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the period commencing on the effective date of the Registration Statement and
ending on the date on which all of the Registrable Securities may be sold to the
public without registration under the Securities Act in reliance on Rule 144
(the “Registration Period”) include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(b) Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by each Purchaser as set
forth in the Prospectus forming part of the Registration Statement or (ii) the
date on which the Registration Statement is withdrawn;

(c) Furnish to each Purchaser and its legal counsel identified to the Company
(i) promptly after the same is prepared and publicly distributed, filed with the
SEC, or received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Purchaser may reasonably request in order to facilitate
the disposition of the Registrable Securities;

(d) Register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions as the
Purchasers reasonably request, (ii) prepare and file in such jurisdictions such
amendments (including post effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof at all times during the Registration Period, (iii) take
all such other lawful actions



--------------------------------------------------------------------------------

as may be necessary to maintain such registrations and qualifications in effect
at all times during the Registration Period, and (iv) take all such other lawful
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (A) qualify to do
business in any jurisdiction where it would not otherwise be required to
qualify, (B) subject itself to general taxation in any such jurisdiction or
(C) file a general consent to service of process in any such jurisdiction;

(e) As promptly as practicable after becoming aware of such event, notify each
Purchaser of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Purchaser as such Purchaser may reasonably
request;

(f) As promptly as practicable after becoming aware of such event, notify each
Purchaser (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the SEC of any stop order or other suspension
of the effectiveness of the Registration Statement and take all lawful action to
effect the withdrawal, rescission or removal of such stop order or other
suspension;

(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Purchaser of its Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;

(h) Make generally available and deliver to each Purchaser participating in the
Registration Statement, an earnings statement of the Company that will satisfy
the provisions of Section 11(a) of the Securities Act covering a period of 12
months beginning after the effective date of such Registration Statement as soon
as reasonably practicable after the termination of such 12-month period;

(i) In the event of an underwritten offering, promptly include or incorporate in
a Prospectus supplement or post effective amendment to the Registration
Statement such information as the underwriters reasonably agree should be
included therein and to which the Company does not reasonably object and make
all required filings of such Prospectus supplement or post effective amendment
as soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post effective amendment;

(j) Make reasonably available for inspection by each Purchaser, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by such Purchaser or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by such Purchaser or any such underwriter, attorney, accountant or
agent in connection with the Registration Statement, in each case, as is
customary for similar due diligence examinations; provided, however, that all
records, information and documents that are designated in writing by the
Company, in good faith, as confidential, proprietary or containing any nonpublic
information shall be kept confidential by such Purchasers and any such
underwriter, attorney, accountant or agent (pursuant to an appropriate
confidentiality agreement in the case of any such Purchaser or agent), unless
such disclosure is made pursuant to judicial process in a court proceeding
(after first giving the Company an opportunity promptly



--------------------------------------------------------------------------------

to seek a protective order or otherwise limit the scope of the information
sought to be disclosed) or is required by law, or such records, information or
documents become available to the public generally or through a third party not
in violation of an accompanying obligation of confidentiality; and provided,
further, that, if the foregoing inspection and information gathering would
otherwise disrupt the Company’s conduct of its business, such inspection and
information gathering shall, to the maximum extent possible, be coordinated on
behalf of the Purchasers and the other parties entitled thereto by one firm of
counsel designated by and on behalf of the majority in interest of Purchasers
and other parties;

(k) In connection with any offering, make such representations and warranties to
the Purchasers and to the underwriters if an underwritten offering, in form,
substance and scope as are customarily made by a company to underwriters in
secondary underwritten offerings;

(l) In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters; and

(m) Cooperate with the Purchasers to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Purchaser may request and maintain a transfer agent for the Common
Stock;.

6.2.3 Obligations and Acknowledgements of the Purchasers. In connection with the
registration of the Registrable Securities, each Purchaser shall have the
following obligations and hereby make the following acknowledgements:

(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that each
Purchaser wishing to participate in the Registration Statement (i) shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the registration of such
Registrable Securities and (ii) shall execute such documents in connection with
such registration as the Company may reasonably request. Prior to the first
anticipated filing date of a Registration Statement, the Company shall notify
each Purchaser of the information the Company requires from such Purchaser (the
“Requested Information”) if such Purchaser elects to have any of its Registrable
Securities included in the Registration Statement. If a Purchaser notifies the
Company and provides the Company the information required hereby prior to the
time the Registration Statement is declared effective, the Company will file an
amendment to the Registration Statement that includes the Registrable Securities
of such Purchaser provided, however, that the Company shall not be required to
file such amendment to the Registration Statement at any time less than five
(5) business days prior to the effective date.

(b) Each Purchaser agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such
Purchaser has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement;

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the occurrence of any event of the kind described in Section 6.2.2(e) or
6.2.2(f), such Purchaser shall immediately discontinue its disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6.2.2(e) and, if so
directed by the Company, the Purchaser shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in the Purchaser’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice; and



--------------------------------------------------------------------------------

(d) Each Purchaser acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if a Purchaser
includes Registrable Securities for offer and sale within a Registration
Statement such Purchaser hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.

6.2.4 Expenses of Registration. All expenses (other than underwriting discounts
and commissions and the fees and expenses of a Purchaser’s counsel) incurred in
connection with registrations, filings or qualifications pursuant to this
Section 6.2, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.

6.2.5 Indemnification and Contribution

(a) Indemnification by the Company. The Company shall indemnify and hold
harmless each Purchaser and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the 1934 Act (each such Person
being sometimes hereinafter referred to as an “Indemnified Person”) from and
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 6.2.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.

(b) Indemnification by the Purchasers and Underwriters. Each Purchaser agrees,
as a consequence of the inclusion of any of its Registrable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to
(i) indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the 1934 Act,
against any losses, claims,



--------------------------------------------------------------------------------

damages or liabilities to which the Company or such other persons may become
subject, under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in such Registration Statement or Prospectus or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
light of the circumstances under which they were made, in the case of the
Prospectus), not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by the Purchaser or underwriter expressly for use
therein, and (ii) reimburse the Company for any legal or other expenses incurred
by the Company in connection with investigating or defending any such action or
claim as such expenses are incurred; provided, however, that such Purchaser
shall not be liable under this Section 6.2.5(b) for any amount in excess of the
net proceeds paid to such Purchaser in respect of Registrable Securities sold by
it.

(c) Notice of Claims, etc. Promptly after receipt by a Person seeking
indemnification pursuant to this Section 6.2.5 (an “Indemnified Party”) of
written notice of any investigation, claim, proceeding or other action in
respect of which indemnification is being sought (each, a “Claim”), the
Indemnified Party promptly shall notify the Person against whom indemnification
pursuant to this Section 6.2.5 is being sought (the “Indemnifying Party”) of the
commencement thereof; but the omission to so notify the Indemnifying Party shall
not relieve it from any liability that it otherwise may have to the Indemnified
Party, except to the extent that the Indemnifying Party is materially prejudiced
and forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.

(d) Contribution. If the indemnification provided for in this Section 6.2.5 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection



--------------------------------------------------------------------------------

with the statements or omissions or alleged statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative
fault of such Indemnifying Party and Indemnified Party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact
relates to information supplied by such Indemnifying Party or by such
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6.5(d) were determined by pro rata allocation (even if
the Purchasers or any underwriters were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 6.2.5(d). The amount paid
or payable by an Indemnified Party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
Indemnified Party in connection with investigating or defending any such action
or claim. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

(e) Limitation on Purchasers’ and Underwriters’ Obligations. Notwithstanding any
other provision of this Section 6.2.5, in no event shall (i) any Purchaser have
any liability under this Section 6.2.5 for any amounts in excess of the dollar
amount of the proceeds actually received by such Purchaser from the sale of
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Registration Statement under which such
Registrable Securities are registered under the Securities Act and (ii) any
underwriter be required to undertake liability to any Person hereunder for any
amounts in excess of the aggregate discount, commission or other compensation
payable to such underwriter with respect to the Registrable Securities
underwritten by it and distributed pursuant to the Registration Statement.

(f) Other Liabilities. The obligations of the Company under this Section 6.2.5
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 6.2.5 shall be in addition to any liability which such Indemnified
Person may otherwise have to the Company. The remedies provided in this
Section 6.2.5 are not exclusive and shall not limit any rights or remedies which
may otherwise be available to an indemnified party at law or in equity.

6.2.6 Rule 144. With a view to making available to the Purchasers the benefits
of Rule 144, the Company agrees to use its best efforts to:

(a) comply with the provisions of paragraph (c)(1) of Rule 144; and

(b) file with the SEC in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
1934 Act; and, if at any time it is not required to file such reports but in the
past had been required to or did file such reports, it will, upon the request of
any Purchasers, make available other information as required by, and so long as
necessary to permit sales of, its Registrable Securities pursuant to Rule 144.

6.2.7 Common Stock Issued Upon Stock Split, etc. The provisions of this
Section 6.2 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.



--------------------------------------------------------------------------------

6.2.8 No Superior Rights. The Company will not grant registration rights to any
other Person that are superior to the registration rights granted in this
Section 6.2, or that will entitle the Company to reduce the amount of securities
of the selling Purchasers included in a Registration Statement prior to reducing
the amount of securities of the other Person included in such Registration
Statement.

6.3 Right of First Offer. Subject to the terms and conditions specified in this
Section 6.3, the Company hereby grants to each Purchaser and Placement Agent, or
their assigns, a right of first offer with respect to future sales by the
Company of its equity securities; provided, however, that the Purchaser shall
keep such offers confidential and execute appropriate purchase agreement
documentation as provided to other investors in such offering. A Purchaser who
chooses to exercise the right of first offer may designate as purchasers under
such right itself or its Affiliates, in such proportions as it deems
appropriate. Each time the Company proposes to offer any shares of, or equity
securities convertible into or exercisable for any shares of, any class of its
capital stock (“Equity Securities”), the Company shall first make an offering of
such Equity Securities to each Purchaser in accordance with the following
provisions:

6.3.1 The Company shall deliver a notice (the “RFO Notice”) to the Purchasers
stating (i) its bona fide intention to offer such Equity Securities, (ii) the
number of such Equity Securities to be offered, and (iii) the price and terms,
if any, upon which it proposes to offer such Equity Securities.

6.3.2 Within 15 days after delivery of the RFO Notice, each Purchaser may elect
to purchase or obtain, at the price and on the terms specified in the RFO
Notice, up to that portion of such Equity Securities which equals the proportion
that the number of shares of Common Stock issued and held by such Purchaser
bears to the sum of the total number of shares of Common Stock then outstanding.
Such purchase shall be completed at the same closing as that of any third party
purchasers or at an additional closing.

6.3.3 The Company may, during the 45 day period following the expiration of the
period provided in Section 6.3.2 hereof, offer the remaining unsubscribed
portion of the Equity Securities to any person or persons at a price not less
than, and upon terms no more favorable to the offeree than those specified in
the RFO Notice. If the Company does not enter into an agreement for the sale of
the Equity Securities within such period, the right provided hereunder shall be
deemed to be revived and such Equity Securities shall not be offered unless
first reoffered to the Purchasers in accordance herewith.

6.3.4 The right of first offer in this Section 6.3 shall not be applicable to
(i) the issuance of securities in connection with stock dividends, stock splits
or similar transactions; (ii) the issuance or sale of Common Stock (or options
therefor) to employees, consultants and directors of the Company, directly or
pursuant to a stock option plan, restricted stock purchase plans or other stock
plan approved by the Board of Directors; (iii) the issuance of securities to
financial institutions, equipment lessors, brokers or similar persons in
connection with commercial credit arrangements, equipment financings, commercial
property lease transactions or similar transactions approved by the Board of
Directors; (iv) the issuance of securities pursuant to the conversion or
exercise of convertible or exercisable securities outstanding as of the date of
this Agreement, including without limitation, warrants, notes or options;
(v) the issuance of securities in connection with bona fide acquisition, merger
or similar transaction, the terms of which are approved by the Board of
Directors; or (vi) the issuance of securities to an entity as a component of any
business relationship with such entity primarily for the purpose of (A) joint
venture, technology licensing or development activities, (B) distribution,
supply or manufacture of the Company’s products or services or (C) any other
arrangements involving corporate partners that are primarily for purposes other
than raising capital, the terms of which business relationship with such entity
are approved by the Board of Directors. In addition to the foregoing, the right
of first offer in this



--------------------------------------------------------------------------------

Section 6.3 shall not be applicable with respect to any Purchaser and any
subsequent securities issuance, if (i) at the time of such subsequent securities
issuance, the Purchaser is not an “accredited investor,” as that term is then
defined in Rule 501(a) under the Securities Act, and (ii) such subsequent
securities issuance is otherwise being offered only to accredited investors.

Section 6.3.5 Notwithstanding the foregoing, the right of first offer in this
Section 6.3 shall terminate and be of no further force or effect immediately
prior to the consummation of a follow-on public offering conducted by the
Company.

7. CONDITIONS

7.1 Conditions Precedent to the Obligation of the Company to Close and to Sell
the Shares. The obligation hereunder of the Company to close and issue and sell
the Shares to the Purchasers at a Closing is subject to the satisfaction or
waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company’s and Placement Agent’s sole benefit and may be
waived by the Company and Placement Agent at any time in their sole discretion.

7.1.1 Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser (including, for avoidance of
doubt, those relating to the Questionnaire) shall be true and correct in all
material respects as of the date when made and as of such Closing as though made
at that time, except for representations and warranties that are expressly made
as of a particular date, which shall be true and correct in all material
respects as of such date.

7.1.2 Performance by the Purchasers. Each Purchaser shall have performed,
satisfied, and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchasers at or prior to such Closing.

7.1.3 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

7.1.4 Delivery of Purchase Price. The Purchase Price for the Shares shall be
available in cleared funds in Escrow and authorized by the Company and Placement
Agent, in their sole and absolute discretion, for distribution on such Closing
in accordance with the terms hereof.

7.1.5 Delivery of Transaction Documents. The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.

7.2 Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares. The obligation hereunder of the Purchasers to purchase the
Shares and consummate the transactions contemplated by this Agreement is subject
to the satisfaction or waiver, at or before such Closing, of each of the
conditions set forth below. These conditions are for the Purchasers’ sole
benefit and may be waived by the Purchasers and Placement Agent at any time in
their sole discretion.

7.2.1 Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the other
Transaction Documents shall be true and correct in all material respects as of
such Closing, except for representations and warranties that speak as of a
particular date, which shall be true and correct in all material respects as of
such date.



--------------------------------------------------------------------------------

7.2.2 Performance by the Company. The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to such Closing.

7.2.3 No Suspension, Etc. Trading in the Common Stock of the Company shall not
have been suspended by the SEC or the OTC Bulletin Board (except for any
suspension of trading of limited duration agreed to by the Company, which
suspension shall be terminated prior to the Closing), and, at any time prior to
such Closing, trading in securities generally as reported by Bloomberg Financial
Markets (“Bloomberg”) shall not have been suspended or limited, or minimum
prices shall not have been established on securities whose trades are reported
by Bloomberg, or on the New York Stock Exchange, nor shall a banking moratorium
have been declared either by the United States or New York State authorities.

7.2.4 No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.

7.2.5 No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been initiated, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.

7.2.6 Shares and Warrants. At the Closing, the Company shall have delivered to
the Purchasers the Warrants and the Shares and shall have delivered to the
Placement Agent the Placement Agent Warrants and Placement Agent Shares along
with all appropriate board resolutions or other necessary documentation in order
to issue the Shares in such denominations as each Purchaser may request. The
Company shall also deliver this Agreement, duly executed by the Company.

7.2.7 Secretary’s Certificate. The Company shall have delivered to the
Purchasers a secretary’s certificate, dated as of the Closing Date, as to
(i) the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Company’s Certificate of Incorporation, (iii) the
Bylaws, each as in effect at such Closing, and (iv) the authority and incumbency
of the officers of the Company executing the Transaction Documents and any other
documents required to be executed or delivered in connection therewith.

7.2.8 Officer’s Certificate. On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of such Closing Date, confirming the accuracy of
the Company’s representations, warranties, and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (7.2.2)-(7.2.5) and (7.2.9) of this Section 7.2 as of such
Closing (provided that, with respect to the matters in paragraphs (7.2.4) and
(7.2.5) of this Section 7.2, such confirmation shall be based on the knowledge
of the executive officer after due inquiry).

7.2.9 Material Adverse Effect. No Material Adverse Effect shall have occurred at
or before such Closing Date.

7.2.10 Opinion of Counsel. Counsel for the Company shall have delivered an
opinion, in reasonably satisfactory form, to the effect of the due/valid
issuance of all Securities and placement agent compensation, due authority,
validity, binding effect of all relating agreements and the Warrants and, no
violations of law, defaults or conflicts caused by this Agreement and related
transaction.



--------------------------------------------------------------------------------

8. PLACEMENT AGENT/LEGAL FEES.

8.1 Placement Agent’s Commission. The Company acknowledges that it has retained
Sandgrain Securities, Inc. to act as its managing Placement Agent (the
“Placement Agent”). The Company agrees that it will pay the Placement Agent (and
other agents it may select), at each Closing, (i) a cash commission of 8% of the
amount raised by it as Placement Agent (but excluding amounts purchased by
Purchasers for which the Placement Agent did not act as such) or an aggregate of
up to $80,000 in cash and a 1% non-accountable expense allowance not to exceed
$10,000 (with such amount similarly calculated solely upon the amount raised by
it as Placement Agent) and (ii) such number of shares of Common Stock as equals
8% of the number of Shares issued as part of the Units at each Closing (the
“Placement Agent Shares”) and warrants (the “Placement Agent Warrants”) to
purchase such number of warrant shares as equals 8% of the number of Warrants
issued as part of the Units at each Closing, which amounts may be subdivided
amongst the managing Placement Agent and other agents (who are appropriately
FINRA registered) retained, but for which such amounts shall be calculated
solely upon the number of Units purchased by Purchasers for which the Placement
Agent or other agents acted as such. The Placement Agent Warrants shall be
identical in all material respects to the Warrants issued as part of the Units
to the Purchasers and, the shares underlying the Placement Agent Warrants. The
Placement Agent Shares and Common Stock underlying the Placement Agent Warrants
shall be deemed Registrable Securities under this Agreement.

8.2 Legal Fees. The Company shall pay all legal fees of the Placement Agent in
connection with this Agreement up to $10,000 (of which $5,000 shall have been
paid prior to commencement of the offering) plus blue sky legal costs and filing
fees.

9. MISCELLANEOUS.

9.1 Indemnification. Each Purchaser agrees to defend, indemnify and hold the
Company harmless against any liability, costs or expenses arising as a result of
any dissemination of any of the Shares by such Purchaser in violation of the
Securities Act or applicable state securities law.

9.2 Governing Law. The validity and interpretation of this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York. Each of the parties hereto and their assigns hereby consents
to the exclusive jurisdiction and venue of the Courts of the State of New York,
located in the City and County of New York and the United States District Court,
Southern District, for the State of New York with respect to any matter relating
to this Agreement and performance of the parties’ obligations hereunder, the
documents and instruments executed and delivered concurrently herewith or
pursuant hereto and performance of the parties’ obligations thereunder and each
of the parties hereto hereby consents to the personal jurisdiction of such
courts and shall subject itself to such personal jurisdiction. Any action, suit
or proceeding relating to such matters shall be commenced, pursued, defended and
resolved only in such courts and any appropriate appellate court having
jurisdiction to hear an appeal from any judgment entered in such courts. The
parties irrevocably waive the defense of an inconvenient forum to the
maintenance of such suit or proceeding. Service of process in any action, suit
or proceeding relating to such matters may be made and served within or outside
the State of New York by registered or certified mail to the parties and their
representatives at their respective addresses specified in Section 18 hereof,
provided that a reasonable time, not less than thirty (30) days, is allowed for
response. Service of process may also be made in such other manner as may be
permissible under the applicable court rules. THE PARTIES HERETO WAIVE TRIAL BY
JURY.



--------------------------------------------------------------------------------

9.3 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.

9.4 Entire Agreement. This Agreement and the Exhibits hereto and thereto, and
the other documents delivered pursuant hereto and thereto, constitute the full
and entire understanding and agreement among the parties with regard to the
subjects hereof and no party shall be liable or bound to any other party in any
manner by any representations, warranties, covenants, or agreements except as
specifically set forth herein or therein. Nothing in this Agreement, express or
implied, is intended to confer upon any party, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.

9.5 Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, it shall to the extent practicable, be modified so as
to make it valid, legal and enforceable and to retain as nearly as practicable
the intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

9.6 Amendment and Waiver. Except as otherwise provided herein, any term of this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance, either retroactively or
prospectively, and either for a specified period of time or indefinitely), with
the written consent of the Company and the Purchasers, or, to the extent such
amendment affects only one Purchaser, by the Company and such Purchaser. Any
amendment or waiver effected in accordance with this Section shall be binding
upon each future holder of any security purchased under this Agreement
(including securities into which such securities have been converted) and the
Company.

9.7 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be effective when delivered personally,
or sent by telex or telecopier (with receipt confirmed), provided that a copy is
mailed by registered mail, return receipt requested, or when received by the
addressee, if sent by Express Mail, Federal Express or other express delivery
service (receipt requested) in each case to the appropriate address set forth
below:

 

If to the Company:    GigOptix, Inc.    2400 Geng Road, Suite 100    Palo Alto,
CA 94303    Attention: Dr. Avi Katz    Fax No.: (650) 424-1938 With a copy to:
   Jeffrey C. Selman, Esq.    Nixon Peabody, LLP    200 Page Mill Road    Second
Floor    Palo Alto, CA 94306-2022 If to the Purchaser:    At the address set
forth on the Purchaser’s Signature Page With a copy to:    Sandgrain Securities,
Inc.    1050 Franklin Avenue, Suite 300    Garden City, NY 11530    Facsimile:
(516) 741-0390    Attention: Peter Grassel



--------------------------------------------------------------------------------

With a copy to:    Law Office of Ronniel Levy, Esq.    22 West 48th Street,
Suite 601    New York, New York 10036    Facsimile 646-219-1574

9.8 Faxes and Counterparts. This Agreement may be executed in one or more
counterparts. Delivery of an executed counterpart of the Agreement or any
exhibit attached hereto by facsimile transmission shall be equally as effective
as delivery of an executed hard copy of the same. Any party delivering an
executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.

9.9 Consent of Purchasers. As used in the Agreement, “consent of the Purchasers”
or similar language means the consent of holders of not less than 50% of the
total of the outstanding Shares owned by Purchasers on the date consent is
requested.

9.10 Titles and Subtitles. The titles of the paragraphs and subparagraphs of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

9.11 Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.

FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO THE
COMPANY, AN AGENT OF THE COMPANY OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER
THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER
OCCURS LATER. THIS SALE IS BEING MADE IN FLORIDA. PAYMENTS FOR TERMINATED
SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED FOR IN THIS PARAGRAPH WILL BE
PROMPTLY REFUNDED WITHOUT INTEREST. NOTICE SHOULD BE GIVEN TO THE COMPANY AT THE
ADDRESS ON THE COVER PAGE OF THIS TERM SHEET.



--------------------------------------------------------------------------------

[Counterpart Signature Page To Securities Purchase Agreement of

GigOptix, Inc.]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth on the Purchase Signature Page hereto.

 

PURCHASER (By Counterpart Form - See Purchaser Signature Pages following the
Questionnaire) COMPANY GIGOPTIX, INC (By Execution of Acceptance Page following
Certificate of Signatory)



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE

The undersigned Purchaser has read the Securities Purchase Agreement of
GigOptix, Inc., dated as of December 28, 2009, and acknowledges that the
completion of this Questionnaire and the execution of the Purchaser Signature
Page that follows shall constitute the undersigned’s execution of such
Agreement. This Questionnaire is and shall remain part of the Agreement. All
capitalized terms used herein shall be as defined in such Agreement

I hereby subscribe for              Unit(s), at a Purchase Price of $25,000 per
Unit, each Unit comprised of 12,500 Shares of Common Stock of the Company and
Common Stock Purchase Warrants to purchase 12,500 shares of Common Stock at an
exercise price of $2.50 per share, for an aggregate Purchase Price of
$            .

I am a resident of the State(s) of                                          and
                                        .

 

 

 

Please print above the exact name(s) in which the Shares and Warrants are to be
held

 

My address is:

              



--------------------------------------------------------------------------------

ACCREDITED INVESTOR QUESTIONNAIRE

GigOptix, Inc. Offering of Units

I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).

By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category. All information in response to this
paragraph will be kept strictly confidential. I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.

NOTE: You must either initial that at least ONE category.

Individual Purchaser:

(A Purchaser who is an individual may initial either Category I, II, or III)

 

Category I             I am a director or executive officer of the Company.
Category II             I am an individual (not a partnership, corporation,
etc.) whose individual net worth, or joint net worth with my spouse, presently
exceeds $1,000,000.    Explanation. In calculation of net worth, you may include
equity in personal property and real estate, including your principal residence,
cash, short term investments, stocks and securities. Equity in personal property
and real estate should be based on the fair market value of such property less
debt secured by such property. Category III             I am an individual (not
a partnership, corporation, etc.) who had an individual income in excess of
$200,000 in 2007 and 2008, or joint income with my spouse in excess of $300,000
in 2007 and 2008, and I have a reasonable expectation of reaching the same
income level in 2009.



--------------------------------------------------------------------------------

Entity Purchasers:

(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)

 

Category IV             The Purchaser is an entity in which all of the equity
owners are “Accredited Investors” as defined in Rule 501(a) of Regulation D. If
relying upon this category alone, each equity owner must complete a separate
copy of this Agreement.                   (describe entity) Category V         
   The Purchaser is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Units offered, whose purchase
is directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D. Category VI             The Purchaser is an organization described
in Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the Units, with total assets in excess of $5,000,000.               
   (describe entity) Category VII             The Purchaser is a private
business development company as defined in Section 202(a)(22) of the Investment
Advisers Act of 1940.                   (describe entity)

Executed this              day of             , 2009 at             ,
            .

PURCHASER SIGNATURE PAGE



--------------------------------------------------------------------------------

(For Individual Purchasers)

This Securities Purchase Agreement of GigOptix, Inc. (including the
Questionnaire) is hereby executed and entered into by the below Purchaser.

 

No. of Units:                      (@$25,000 per Unit)            Signature
(Individual) No of Shares/Warrants:                                Name (Print)
Purchase Price $                        Street address           City, State and
Zip Code           Tax Identification or Social Security Number    
(                )     Telephone Number     (                )     Facsimile
Number     Address to Which Correspondence Should Be
Directed (if different from above)           c/o Name           Street Address  
        City, State and Zip Code     (                )     Telephone Number    
(                )     Facsimile Number



--------------------------------------------------------------------------------

PURCHASER SIGNATURE PAGE

(for Corporation, Partnership, Trust or Other Entities)

This Securities Purchase Agreement of GigOptix, Inc. (including the
Questionnaire) is hereby executed and entered into by the below Purchaser:

 

No. of Units:                      (@$25,000 per Unit)                Name of
Entity No of Shares/Warrants:                                     Type of Entity
(i.e., corporation, partnership, etc.) Purchase Price $                        
          Tax Identification or Social Security Number               State of
Formation of Entity               Name of Signatory Typed or Printed     Its:  
        Title     Address to Which Correspondence Should Be Directed (if
different from above)               c/o Name               Street Address      
        City, State and Zip Code         (                )     Telephone Number
        (                )     Facsimile Number

 

* If Units are being subscribed for by an entity, the Certificate of Signatory
that follows must also be completed.



--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY

(To be completed if Units are being subscribed for by an entity)

I,                                                         , am the
                                         of
                                                          (the “Entity”).

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Shares and Warrants that comprise the Units. The Securities Purchase
Agreement has been duly and validly executed on behalf of the Entity and
constitutes a legal and binding obligation of the Entity.

IN WITNESS WHEREOF, I have hereto set my hand this      day of
                    , 2009.

 

   Signature



--------------------------------------------------------------------------------

ACCEPTANCE PAGE TO SECURITIES PURCHASE AGREEMENT OF

GIGOPTIX, INC

The foregoing subscriptions for              Units, for an aggregate purchase
price of $             at a Purchase Price of $25,000 per Unit, in accordance
with the foregoing Securities Purchase Agreement, AGREED AND ACCEPTED; provided,
however, that the Company may accept additional subscriptions from time to time
without consent of Purchasers until the maximum offering amount (plus the
over-allotment option, if any) are accepted and Closed upon, in accordance with
this Agreement:

 

GIGOPTIX, INC By:     Name:   Dr. Avi Katz Title:   Chief Executive Officer

Date: December 28, 2009



--------------------------------------------------------------------------------

COMPANY DISCLOSURE SCHEDULE

Capitalized terms not otherwise defined in this Company Disclosure Schedule
shall have the same meaning as in the Agreement.

The disclosure of any matter in this Company Disclosure Schedule should not be
construed as indicating that such matter is necessarily required to be disclosed
in order for any representation or warranty in the Agreement to be true and
correct in all material respects. Any description of any document included in
this Company Disclosure Schedule is qualified in all respects by reference to
such document.



--------------------------------------------------------------------------------

SCHEDULE 3.6

MATERIAL ADVERSE CHANGE

As disclosed in the Company’s SEC reports in its Current Report on Form 8-K
dated November 10, 2009 and Quarterly Report on Form 10-Q for the quarter ended
October 4, 2009, dated November 9, 2009, the Company completed an acquisition of
ChipX, Incorporated (“ChipX”), a leading high speed analog semiconductor
manufacturer specializing in analog and mixed signal custom Application Specific
Integrated Circuits. The acquisition was consummated pursuant to an Agreement
and Plan of Merger (the “Merger Agreement”) by and between GigOptix, a
wholly-owned subsidiary of GigOptix and ChipX, dated November 9, 2009. As a
result of the acquisition, there has been a change in the consolidated assets,
liabilities, financial condition and operating results of GigOptix.



--------------------------------------------------------------------------------

SCHEDULE 3.11

INTELLECTUAL PROPERTY

None



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF SUBSCRIBERS

 

Name

   No. of Units    Purchase Price

David E. Fass & Marian L. Fass, JTWROS

   2    $ 50,000

Nigel Gregg

   1/2    $ 12,500

Hanka Lew

   1    $ 25,000

Arthur Luxenberg

   4    $ 100,000

Gilbert D. & Nancy L. Raker, JTWROS

   1/2    $ 12,500

Jeffrey Schnapper

   1    $ 25,000

Madeleine Sheridan

    1/2    $ 12,500

Steve Vago

   2    $ 50,000

David M. Weinberg

   1 1/2    $ 37,500                Total: 13    Total: $ 325,000



--------------------------------------------------------------------------------

EXHIBIT A

Form of Common Stock Purchase Warrant



--------------------------------------------------------------------------------

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT
REQUIRED OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

Warrant No. [            ]    Number of Shares: [            ]    (subject to
adjustment) Date of Issuance: December 28, 2009   

GIGOPTIX, INC.

COMMON STOCK PURCHASE WARRANT

(VOID AFTER DECEMBER 28, 2013)

GigOptix, Inc., a Delaware corporation (the “Company”), for value received,
hereby certifies that [                    ], or its registered assigns (the
“Registered Holder”), is entitled, subject to the terms and conditions set forth
below, to purchase from the Company, at any time or from time to time on or
after June 28, 2010 and on or before 5:00 p.m. (Eastern time) on December 28,
2013 (the “Exercise Period”), [                    ] shares of Common Stock,
$0.001 par value per share, of the Company (“Common Stock”), at a purchase price
of $2.50 per share. The shares purchasable upon exercise of this Warrant, and
the purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Purchase Price,” respectively.

This Warrant is issued pursuant to, and is subject to the terms and conditions
of the Securities Purchase Agreement between the Company and the Registered
Holder, dated as of December 28, 2009.

1. Exercise.

(a) Exercise Procedure. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time
during the Exercise Period, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit I duly executed by or on
behalf of the Registered Holder, at the principal office of the Company, or at
such other office or agency as the Company may designate, accompanied by payment
in full of the aggregate Purchase Price payable in respect of the number of
Warrant



--------------------------------------------------------------------------------

Shares purchased upon such exercise. A facsimile signature of the Registered
Holder on the purchase form shall be sufficient for purposes of exercising this
Warrant, provided that the Company receives the Registered Holder’s original
signature with three (3) business days thereafter.

(b) Exercise Date. Each exercise of this Warrant shall be deemed to have been
effected immediately prior to the close of business on the day on which this
Warrant shall have been surrendered to the Company as provided in
subsection 1(a) above (the “Exercise Date”). At such time, the person or persons
in whose name or names any certificates for Warrant Shares shall be issuable
upon such exercise as provided in subsection 1(d) below shall be deemed to have
become the holder or holders of record of the Warrant Shares represented by such
certificates.

(c) Net Issue Exercise.

(i) In lieu of exercising this Warrant in the manner provided above in
Section 1(a), the Registered Holder may elect to receive shares equal to the
value of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with notice of such
election on the purchase/exercise form appended hereto as Exhibit I duly
executed by or on behalf of such Registered Holder, in which event the Company
shall issue to such Registered Holder a number of shares of Warrant Shares
computed using the following formula:

 

  X =    Y(A – B)         A   

 

Where    X = The number of shares of Warrant Shares to be issued to the
Registered Holder.    Y = The number of shares of Warrant Shares purchasable
under this Warrant (at the date of such calculation).    A = The fair market
value of one share of Warrant Shares (at the date of such calculation).    B =
The Purchase Price (as adjusted to the date of such calculation).

(ii) For purposes of this Section 1(c), the fair market value of one share of
Warrant Stock on the date of calculation shall mean the Fair Market Value (as
determined in subsection 2(e) below).

(d) Issuance of Certificates. As soon as practicable after the exercise of this
Warrant in whole or in part, and in any event within 3 trading days thereafter,
the Company, at its expense, will cause to be issued in the name of, and
delivered to, the Registered Holder, or as the Registered Holder (upon payment
by the Registered Holder of any applicable transfer taxes) may direct:

(i) a certificate or certificates for the number of full Warrant Shares to which
the Registered Holder shall be entitled upon such exercise plus, in lieu of any
fractional share to which the Registered Holder would otherwise be entitled,
cash in an amount determined pursuant to Section 3 hereof; and



--------------------------------------------------------------------------------

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Warrant Shares equal (without giving effect to any
adjustment therein) to the number of such shares called for on the face of this
Warrant minus the number of Warrant Shares for which this Warrant was so
exercised (which, in the case of an exercise pursuant to subsection 1(c), shall
include both the number of Warrant Shares issued to the Registered Holder
pursuant to such partial exercise and the number of Warrant Shares subject to
the portion of the Warrant being cancelled in payment of the Purchase Price).

2. Adjustments.

i. Adjustment for Stock Splits and Combinations. If the Company shall at any
time or from time to time after the date on which this Warrant was first issued
(or, if this Warrant was issued upon partial exercise of, or in replacement of,
another warrant of like tenor, then the date on which such original warrant was
first issued) (the “Original Issue Date”) effect a subdivision of the
outstanding Common Stock, the Purchase Price then in effect immediately before
that subdivision shall be proportionately decreased and the number of Warrant
Shares shall be proportionately increased. If the Company shall at any time or
from time to time after the Original Issue Date combine the outstanding shares
of Common Stock, the Purchase Price then in effect immediately before the
combination shall be proportionately increased and the number of Warrant Shares
shall be proportionately decreased. Any adjustment under this paragraph shall
become effective at the close of business on the date the subdivision or
combination becomes effective.

ii. Adjustment for Certain Dividends and Distributions. In the event the Company
at any time, or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in additional
shares of Common Stock, then and in each such event the Purchase Price then in
effect immediately before such event shall be decreased as of the time of such
issuance or, in the event such a record date shall have been fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction:

the numerator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date, and

the denominator of which shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date shall have been fixed and such dividend is not fully paid or if
such distribution is not fully made on the date fixed therefor, the Purchase
Price shall be recomputed accordingly as of the close of business on such



--------------------------------------------------------------------------------

record date and thereafter the Purchase Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.

iii. Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time after the Original Issue Date shall make or
issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in securities of
the Company (other than shares of Common Stock) or in cash or other property
(other than regular cash dividends paid out of earnings or earned surplus,
determined in accordance with generally accepted accounting principles), then
and in each such event provision shall be made so that the Registered Holder
shall receive upon exercise hereof, in addition to the number of shares of
Common Stock issuable hereunder, the kind and amount of securities of the
Company, cash or other property which the Registered Holder would have been
entitled to receive had this Warrant been exercised on the date of such event
and had the Registered Holder thereafter, during the period from the date of
such event to and including the Exercise Date, retained any such securities
receivable during such period, giving application to all adjustments called for
during such period under this Section 2 with respect to the rights of the
Registered Holder.

iv. Adjustment for Reorganization. If there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Company in which the Common Stock is converted into or exchanged for securities,
cash or other property (collectively, a “Reorganization”), then, following such
Reorganization, the Registered Holder shall receive upon exercise hereof the
kind and amount of securities, cash or other property which the Registered
Holder would have been entitled to receive pursuant to such Reorganization if
such exercise had taken place immediately prior to such Reorganization.
Notwithstanding the foregoing sentence, if (x) there shall occur any
Reorganization in which the Common Stock is converted into or exchanged for
anything other than solely equity securities, and (y) the common stock of the
acquiring or surviving company is publicly traded, then, as part of such
Reorganization, (i) the Registered Holder shall have the right thereafter to
receive upon the exercise hereof such number of shares of common stock of the
acquiring or surviving company as is determined by multiplying (A) the number of
shares of Common Stock subject to this Warrant immediately prior to such
Reorganization by (B) a fraction, the numerator of which is the Fair Market
Value (as determined in subsection 2(e) below) per share of Common Stock as of
the effective date of such Reorganization, and the denominator of which is the
fair market value per share of common stock of the acquiring or surviving
company as of the effective date of such transaction, as determined in good
faith by the Board (using the principles set forth in subsection 2(e) to the
extent applicable), and (ii) the exercise price per share of common stock of the
acquiring or surviving company shall be the Purchase Price divided by the
fraction referred to in clause (B) above. In any such case, appropriate
adjustment (as determined in good faith by the Board) shall be made in the
application of the provisions set forth herein with respect to the rights and
interests thereafter of the Registered Holder, to the end that the provisions
set forth in this Section 2 (including provisions with respect to changes in and
other adjustments of the Purchase Price) shall thereafter be applicable, as
nearly as reasonably may be, in relation to any securities, cash or other
property thereafter deliverable upon the exercise of this Warrant.



--------------------------------------------------------------------------------

v. Fair Market Value. The Fair Market Value per share of Common Stock shall be
determined as follows:

(i) If the Common Stock is listed on a national securities exchange, the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market, the
OTC Bulletin Board or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of Common Stock shall be deemed
to be the average of the high and low reported sale prices per share of Common
Stock thereon on the trading day immediately preceding the Exercise Date
(provided that if no such price is reported on such day, the Fair Market Value
per share of Common Stock shall be determined pursuant to clause (2) below).

(ii) If the Common Stock is not listed on a national securities exchange, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board or another nationally recognized trading system
as of the Exercise Date, the Fair Market Value per share of Common Stock shall
be deemed to be the amount most recently determined by the Board of Directors of
the Company (the “Board”) to represent the fair market value per share of the
Common Stock (including without limitation a determination for purposes of
granting Common Stock options or issuing Common Stock under any plan, agreement
or arrangement with employees of the Company); and, upon request of the
Registered Holder, the Board (or a representative thereof) shall, as promptly as
reasonably practicable but in any event not later than 10 days after such
request, notify the Registered Holder of the Fair Market Value per share of
Common Stock and furnish the Registered Holder with reasonable documentation of
the Board’s determination of such Fair Market Value. Notwithstanding the
foregoing, if the Board has not made such a determination within the three-month
period prior to the Exercise Date, then (A) the Board shall make, and shall
provide or cause to be provided to the Registered Holder notice of, a
determination of the Fair Market Value per share of the Common Stock within 15
days of a request by the Registered Holder that it do so, and (B) the exercise
of this Warrant pursuant to this subsection 2(e)(2) shall be delayed until such
determination is made and notice thereof is provided to the Registered Holder.

(f) Calculations. All calculations under this Section 2 shall be made to the
nearest cent or the nearest 1/100th of a share, as applicable. The number of
shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Company.

(g) Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Purchase Price pursuant to this Section 2, the Company at
its expense shall, as promptly as reasonably practicable but in any event not
later than 10 days thereafter, compute such adjustment or readjustment in
accordance with the terms hereof and furnish to the Registered Holder a
certificate setting forth such adjustment or readjustment (including the kind
and amount of securities, cash or other property for which this Warrant shall be
exercisable and the Purchase Price, as applicable) and showing in detail the
facts upon which such adjustment or readjustment is based. The Company shall, as
promptly as reasonably practicable after the written request at any time of the
Registered Holder (but in any event not later than 10 days thereafter), furnish
or cause to be furnished to the Registered Holder a certificate setting forth
(i) the Purchase Price then in effect and (ii) the number of shares of Common
Stock and the amount, if any, of other securities, cash or property which then
would be received upon the exercise of this Warrant.



--------------------------------------------------------------------------------

3. Fractional Shares. The Company shall not be required upon the exercise of
this Warrant to issue any fractional shares, but shall pay the value thereof to
the Registered Holder in cash on the basis of the Fair Market Value per share of
Common Stock, as determined pursuant to subsection 2(d) above.

4. Transfers.

 

  •  

The Company will maintain a register containing the name and address of the
Registered Holder of this Warrant. The Registered Holder may change its address
as shown on the warrant register by written notice to the Company requesting
such change.

 

  •  

The Registered Holder acknowledges that this Warrant and the Warrant Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and agrees not to sell, pledge, distribute, offer for sale,
transfer or otherwise dispose of this Warrant or any Warrant Shares in the
absence of (i) an effective registration statement under the Securities Act as
to this Warrant or such Warrant Shares and registration or qualification of this
Warrant or such Warrant Shares under any applicable U.S. federal or state
securities law then in effect, or (ii) an opinion of counsel, satisfactory to
the Company, that such registration and qualification are not required. Each
certificate or other instrument for Warrant Shares issued upon the exercise of
this Warrant shall bear a legend substantially to the foregoing effect.

5. Other Representations of Registered Holder. With respect to this Warrant, the
Registered Holder represents and warrants to the Company as follows:

(a) Experience. It is experienced in evaluating and investing in companies
engaged in businesses similar to that of the Company; it understands that
acquisition of this Warrant and investment in the Warrant Shares involves
substantial risks; it has made detailed inquiries concerning the Company, its
business and services, its officers and its personnel; the officers of the
Company have made available to Registered Holder any and all written information
it has requested; the officers of the Company have answered to Registered
Holder’s satisfaction all inquiries made by it; it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company; it can afford to bear the
economic risk of holding the unregistered Warrant and Warrant Shares for an
indefinite period of time and has adequate means for providing for its current
needs and contingencies; and can afford to suffer a complete loss of its
investment in the Warrant and Warrant Shares.

(b) Investment. It is acquiring this Warrant and the Warrant Shares for
investment for its own account and not with a view to, or for resale in
connection with, any distribution thereof.

(c) Rule 144. It acknowledges that this Warrant and the Warrant Shares must be
held indefinitely unless, as provided for pursuant to subsection 4(b), they are
subsequently registered under the Securities Act or an exemption from such
registration is available. It has been advised or is aware of the provisions of
Rule 144 promulgated under the Securities Act.



--------------------------------------------------------------------------------

(d) Access to Data. It has had an opportunity to discuss the Company’s business,
management and financial affairs with the Company’s management and has had the
opportunity to inspect the Company’s facilities.

(e) Accredited Investor. It is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act.

6. No Impairment. The Company will not, by amendment of its charter or through
any reorganization, transfer of assets, consolidation, merger, dissolution,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Registered Holder against impairment.

7. Notices of Record Date, etc. In the event:

(a) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time deliverable upon the exercise of this Warrant)
for the purpose of entitling or enabling them to receive any dividend or other
distribution, or to receive any right to subscribe for or purchase any shares of
stock of any class or any other securities, or to receive any other right; or

(b) of any capital reorganization of the Company, any reclassification of the
Common Stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any transfer of all or substantially all of the
assets of the Company; or

(c) of the voluntary or involuntary dissolution, liquidation or winding-up of
the Company, then, and in each such case, the Company will send or cause to be
sent to the Registered Holder a notice specifying, as the case may be, (i) the
record date for such dividend, distribution or right, and the amount and
character of such dividend, distribution or right, or (ii) the effective date on
which such reorganization, reclassification, consolidation, merger, transfer,
dissolution, liquidation or winding-up is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock (or such other
stock or securities at the time deliverable upon the exercise of this Warrant)
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least 10 days prior to
the record date or effective date for the event specified in such notice.

8. Reservation of Stock. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the exercise of this Warrant.

9. Exchange or Replacement of Warrants.

(a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company will issue and
deliver to or upon



--------------------------------------------------------------------------------

the order of the Registered Holder, at the Company’s expense, a new Warrant or
Warrants of like tenor, in the name of the Registered Holder or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct, calling in the aggregate on the face or faces
thereof for the number of shares of Common Stock (or other securities, cash
and/or property) then issuable upon exercise of this Warrant.

(b) Upon receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction or mutilation of this Warrant and (in the case of loss, theft
or destruction) upon delivery of an indemnity agreement (with surety if
reasonably required) in an amount reasonably satisfactory to the Company, or (in
the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.

10. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office set forth below.
If the Company should at any time change the location of its principal office to
a place other than as set forth below, it shall give prompt written notice to
the Registered Holder and thereafter all references in this Warrant to the
location of its principal office at the particular time shall be as so specified
in such notice. All such notices and communications shall be deemed delivered
one business day after being sent via a reputable international overnight
courier service guaranteeing next business day delivery.

11. No Rights as Stockholder. Until the exercise of this Warrant, the Registered
Holder shall not have or exercise any rights by virtue hereof as a stockholder
of the Company. Notwithstanding the foregoing, in the event (i) the Company
effects a split of the Common Stock by means of a stock dividend and the
Purchase Price of and the number of Warrant Shares are adjusted as of the date
of the distribution of the dividend (rather than as of the record date for such
dividend), and (ii) the Registered Holder exercises this Warrant between the
record date and the distribution date for such stock dividend, the Registered
Holder shall be entitled to receive, on the distribution date, the stock
dividend with respect to the shares of Common Stock acquired upon such exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.

12. Amendment or Waiver. Any term of this Warrant may be amended or waived
(either generally or in a particular instance and either retroactively or
prospectively) with the written consent of the Company and the Registered
Holder.

13. Section Headings. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties.



--------------------------------------------------------------------------------

14. Governing Law. This Warrant will be governed by and construed in accordance
with the internal laws of the State of Delaware (without reference to the
conflicts of law provisions thereof).

15. Facsimile Signatures. This Warrant may be executed by facsimile signature.

* * * * * * *



--------------------------------------------------------------------------------

EXECUTED as of the Date of Issuance indicated above.

 

GIGOPTIX, INC. By:     Name: Avi Katz Title: Chairman and Chief Executive
Officer



--------------------------------------------------------------------------------

EXHIBIT I

PURCHASE/EXERCISE FORM

 

To: GigOptix, Inc.    Dated:                         

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.             ), hereby irrevocably elects to:

             (a) purchase              shares of the Common Stock of GigOptix,
Inc. covered by such Warrant and herewith makes payment of $            ,
representing the full purchase price for such shares at the price per share
provided for in such Warrant; or

             (b) exercise such Warrant for              shares purchasable under
the Warrant pursuant to the Net Issue Exercise provisions of subsection 1(c) of
such Warrant.

Please return a new Warrant certificate for              shares representing the
unexercised portion of this Warrant.

The undersigned acknowledges that it has reviewed the representations and
warranties contained in subsection 4(b) and Section 5 of this Warrant, and by
its signature below hereby makes such representations and warranties contained
in subsection 4(b) and Section 5 of this Warrant to the Company

 

Signature:     Address:        



--------------------------------------------------------------------------------

EXHIBIT B

Form of Escrow Agreement



--------------------------------------------------------------------------------

ESCROW DEPOSIT AGREEMENT

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) is made as of December 18,
2009, by and among GIGOPTIX, INC, a Delaware corporation (the “Company”),
SANDGRAIN SECURITIES, INC., a New York corporation (“Placement Agent”), and
Manufacturers and Traders Trust Company (“M&T Bank”) (the “Escrow Agent”), a New
York banking corporation.

All capitalized terms not herein defined shall have the meaning ascribed to them
in that certain Securities Purchase Agreement between the Company and certain
prospective Purchasers, as amended or supplemented from time-to-time, including
all attachments, schedules and exhibits thereto (the “SPA”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of the SPA, the Company desires to sell (the
“Offering”) up to 40 Units (the “Units”), each Unit comprised of (i) 12,500
shares of its common stock, $0.001 par value per share (the “Common Stock” and
the shares of Common Stock offered herein being sometimes referred to herein as
the “Shares”) and (ii) Common Stock Purchase Warrants (the “Warrants”), to
purchase 12,500 shares of Common Stock at an exercise price of $2.50 per share
(the “Warrant Shares”), at a purchase price of $25,000 per Unit for a maximum of
40 Units for an aggregate purchase price of ($1,000,000) (“Maximum Offering
Amount”). There is no minimum offering amount. The Units, Common Stock, Warrants
and Warrant Shares are collectively sometimes referred to herein as the
“Securities”); and

WHEREAS, the Company and Placement Agent desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agent shall instruct
subscribers introduced to the Company by Placement Agent (the “Subscribers”) to
deposit checks and other instruments for the payment of money for subscription
for Securities made payable to the order of “M&T Bank as Escrow Agent for
GigOptix, Inc.” and the Escrow Agent is willing to accept said checks and other
instruments for the payment of money in accordance with the terms hereinafter
set forth; and

WHEREAS, the proceeds from the sale of the Securities are to be held in escrow
as follows, (x) first, pending the Placement Agent’s receipt of subscriptions
(each a “Subscription Agreement” and collectively “Subscription Agreements”),
(y) second, until receipt by the Escrow Agent of a Written Release
Instruction(s) (as hereafter defined) during the remaining Offering Period and
(z) last, until the expiration of the Offering Period or the receipt of
Subscription Agreements equal to the Maximum Offering Amount; and

WHEREAS, the Company and Placement Agent represent and warrant to the Escrow
Agent that they have not stated to any individual or entity that the Escrow
Agent’s duties will include anything other than those duties stated in this
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto agree
as follows:

1. Delivery of Escrow Funds.

(a) Placement Agent and the Company shall instruct Subscribers to deliver to
Escrow Agent checks made payable to the order of “M&T Bank, as Escrow Agent for
GigOptix, Inc.” or wire transfer to:

 

              

in each case, with the name, address and social security number or taxpayer
identification number of the individual or entity making payment. In the event
any Subscriber’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Subscriber, then
Placement Agent and/or the Company agree to promptly provide Escrow Agent with
such information in writing. The checks or wire transfers shall be deposited
into a non interest-bearing account at M&T Bank entitled “M&T Bank, as Escrow
Agent for GigOptix, Inc.” (the “Escrow Account”).

(b) The collected funds deposited into the Escrow Account are referred to as the
“Escrow Funds.”

(c) The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account. If,
for any reason, any check deposited into the Escrow Account shall be returned
unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall be to return
the check to the Subscriber and advise the Company and Placement Agent promptly
thereof.

2. Escrow Period. The Offering shall expire on 11:59 PM Eastern Time on
December 23, 2009, unless at least on or prior to that date, the Escrow Agent
receives written notice from the Company in the form of Exhibit A extending the
Offering for an additional period at the sole discretion of the Company and
Placement Agent, up to 45 days (such initial or extended period is defined as
the “Offering Period”). If the date the Company extends the Offering is not a
day that the Escrow Agent is opened for business, then the Offering Period shall
be extended to the next day that the Escrow Agent is opened for business. The
term “business day” as used in this Agreement means any day other than a
Saturday, Sunday or a day that the Escrow Agent is not open for business.

3. Release of Escrow Funds. The Escrow Funds shall be paid by the Escrow Agent
in accordance with the following:

(a) In the event that the Company and Placement Agent advise the Escrow Agent in
writing that the Offering has been terminated (the “Termination Notice”), the
Escrow Agent shall promptly return the funds paid by each Subscriber to said
Subscriber without interest or offset.



--------------------------------------------------------------------------------

(b) In the event that funds are received by the Escrow Agent on or prior to 3
P.M. Eastern Time on the day the Offering Period expires, the Escrow Agent
shall, upon receipt of written instructions, in form and substance satisfactory
to the Escrow Agent (each, a “Written Release Instruction”), received jointly
from the Company and the Placement Agent, pay the Escrow Funds in accordance
with such written instructions, such payment or payments to be made by wire
transfer within one (1) business day of receipt of the Written Release
Instruction.

(c) The Escrow Agent shall not be required to pay any uncollected funds or any
funds that are not available for withdrawal.

4. [Omitted].

5. Maximum Offering Amount Distribution. The Escrow Agent shall not accept any
further subscription funds beyond the Maximum Offering Amount.

6. [Omitted].

7. Acceptance by Escrow Agent. The Escrow Agent hereby accepts and agrees to
perform its obligations hereunder, provided that:

(a) The Escrow Agent may act in reliance upon any signature believed by it to be
genuine, and may assume that any person who has been designated by Placement
Agent or the Company to give any written instructions, notice or receipt, or
make any statements in connection with the provisions hereof has been duly
authorized to do so. Escrow Agent shall have no duty to make inquiry as to the
genuineness, accuracy or validity of any statements or instructions or any
signatures on statements or instructions. The names and true signatures of each
individual authorized to act singly on behalf of the Company and Placement Agent
are stated in Schedule I, which is attached hereto and made a part hereof.

(b) The Escrow Agent may act relative hereto in reliance upon advice of counsel
in reference to any matter connected herewith. Neither the Escrow Agent, nor
counsel for Placement Agent or the Company shall be liable for any mistake of
fact or error of judgment or law, or for any acts or omissions of any kind,
unless caused by its willful misconduct or gross negligence of such persons.

(c) Placement Agent and the Company agree to indemnify and hold the Escrow Agent
harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Escrow Agreement unless
caused by the Escrow Agent’s gross negligence or willful misconduct.



--------------------------------------------------------------------------------

(d) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder, the Escrow Agent shall be entitled to (i) refrain from taking
any action other than to keep safely the Escrow Funds until it shall be directed
otherwise by a court of competent jurisdiction, or (ii) deliver the Escrow Funds
to a court of competent jurisdiction.

(e) The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.

8. Resignation and Termination of the Escrow Agent. The Escrow Agent may resign
at any time by giving 30 days’ prior written notice of such resignation to
Placement Agent and the Company. Upon providing such notice, the Escrow Agent
shall have no further obligation hereunder except to hold the Escrow Funds that
it receives until the end of such 30-day period. In such event, the Escrow Agent
shall not take any action, other than receiving and depositing Subscribers
checks and wire transfers in accordance with this Agreement, until the Company
has designated a banking corporation, trust company, attorney or other person as
successor. Upon receipt of such written designation signed by Placement Agent
and the Company, the Escrow Agent shall promptly deliver the Escrow Funds to
such successor and shall thereafter have no further obligations hereunder. If
such instructions are not received within 30 days following the effective date
of such resignation, then the Escrow Agent may deposit the Escrow Funds held by
it pursuant to this Agreement with a clerk of a court of competent jurisdiction
pending the appointment of a successor. In either case provided for in this
paragraph, the Escrow Agent shall be relieved of all further obligations and
released from all liability thereafter arising with respect to the Escrow Funds.

9. Termination. The Company and Placement Agent may terminate the appointment of
the Escrow Agent hereunder upon written notice specifying the date upon which
such termination shall take effect, which date shall be at least 30 days from
the date of such notice. In the event of such termination, the Company and
Placement Agent shall, within 30 days of such notice, appoint a successor escrow
agent and the Escrow Agent shall, upon receipt of written instructions signed by
the Company and Placement Agent, turn over to such successor escrow agent all of
the Escrow Funds; provided, however, that if the Company and Placement Agent
fail to appoint a successor escrow agent within such 30-day period, such
termination notice shall be null and void and the Escrow Agent shall continue to
be bound by all of the provisions hereof. Upon receipt of the Escrow Funds, the
successor escrow agent shall become the escrow agent hereunder and shall be
bound by all of the provisions hereof and M&T Corporate Trust Services shall be
relieved of all further obligations and released from all liability thereafter
arising with respect to the Escrow Funds and under this Agreement.



--------------------------------------------------------------------------------

further obligations and released from all liability thereafter arising with
respect to the Escrow Funds and under this Agreement.

10. Investment. All funds received by the Escrow Agent shall be invested only in
non-interest bearing bank accounts at M&T Bank.

11. Compensation. Escrow Agent shall be entitled, for the duties to be performed
by it hereunder, to a fee of $1,000.00, which fee shall be paid by the Company
upon the signing of this Agreement. In addition, the Company shall be obligated
to reimburse Escrow Agent for all fees, costs and expenses incurred or that
becomes due in connection with this Agreement or the Escrow Account, including
reasonable attorney’s fees. Neither the modification, cancellation, termination
or rescission of this Agreement nor the resignation or termination of the Escrow
Agent shall affect the right of Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid any amount which has been
incurred or becomes due, prior to the effective date of any such modification,
cancellation, termination, resignation or rescission. To the extent the Escrow
Agent has incurred any such expenses, or any such fee becomes due, prior to any
closing, the Escrow Agent shall advise the Company and the Company shall direct
all such amounts to be paid directly at any such closing.

12. Notices. All notices, requests, demands and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if sent by hand-delivery, by facsimile (followed by first-class
mail) or by nationally recognized overnight courier service, to the addresses
set forth below:

If to the Company, to:

GigOptix, Inc.

2400 Geng Road, Suite 100

Palo Alto, CA 94303

Attention: Dr. Avi Katz

Fax No.: (650) 424-1938

 

With a copy to:   Jeffrey C. Selman, Esq.  

Nixon Peabody, LLP

200 Page Mill Road

Second Floor

Palo Alto, CA 94306-2022

With a copy to:

If to the Placement Agent, to:

Sandgrain Securities, Inc.,

1050 Franklin Avenue, Suite 300,

Garden City, New York 11530.

Attn.: Peter Grassel. Fax: (516) 741-0390,



--------------------------------------------------------------------------------

With a copy to:

Law Office of Ronniel Levy, Esq.

22 West 48th Street, Suite 601

New York, New York 10036

Facsimile 646-219-1574

If to Escrow Agent:

Manufacturers & Traders Trust Company,

One M&T Plaza,

Buffalo NY 14203

Attention: Joan Stapley 7th FL CT,

Fax: (716) 842-5905

Phone (716) 842-5439

with a copy to

Steven Wattie,

One M&T Plaza Buffalo NY 14203

Fax (716) 842-5905.

13. General.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York applicable to agreements made and to be
entirely performed within such State, without regard to choice of law
principles.

(b) This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

(c) All of the terms and conditions of this Agreement shall be binding upon, and
inure to the benefit of and be enforceable by, the parties hereto, as well as
their respective successors and assigns.

(d) This Agreement may be amended, modified, superseded or canceled, and any of
the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.

(e) If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.



--------------------------------------------------------------------------------

(f) This Agreement and any modification or amendment of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto. In case of conflict between this Agreement and any other
agreement executed by the Company with Escrow Agent, this Agreement will prevail
and control.

14. Form of Signature. The parties hereto agree to accept a facsimile
transmission copy of their respective actual signatures as evidence of their
actual signatures to this Agreement and any modification or amendment of this
Agreement; provided, however, that each party who produces a facsimile signature
agrees, by the express terms hereof, to place, promptly after transmission of
his or her signature by fax, a true and correct original copy of his or her
signature in overnight mail to the address of the other party. This Agreement
may be executed in counterparts.

[THE NEXT PAGE IS THE SIGNATURE PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

COMPANY: GIGOPTIX, INC. By:     Name:   Avi Katz Title:   Chief Executive
Officer

 

PLACEMENT AGENT: SANDGRAIN SECURITIES, INC. By:     Name:     Title:    

 

ESCROW AGENT: MANUFACTURERS & TRADERS TRUST COMPANY By:     Name:   Joan Stapley
Title:   Assistant Vice President



--------------------------------------------------------------------------------

Schedule I

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.

 

GIGOPTIX, INC.     Name     True Signature Dr. Avi Katz       Ron Shelton       
SANDGRAIN SECURITIES, INC.     Name     True Signature                



--------------------------------------------------------------------------------

Exhibit A

Date:                             

Manufacturers & Traders Trust Company

 

 

Attention: Joan Stapley

Dear Mr.                             :

In accordance with the terms of an Escrow Deposit Agreement dated December __,
2009, by and among GigOptix, Inc. (the “Company”), Sandgrain Securities. Inc.
(“Placement Agent”), and Manufactures & Traders Trust Company (the “Escrow
Agent”), the Company and Placement Agent hereby notifies the Escrow Agent that
the Offering Period has been extended until                              , 20__.
If this day is not a day that the Escrow Agent is opened for business, then the
Offering Period shall be extended to the next day that the Escrow Agent is
opened for business. This letter may be executed in counterparts. A facsimile
shall be deemed an original.

 

Very truly yours, GigOptix, Inc. By:     Name:     Title:    

 

Sandgrain Securities, Inc. By:     Name:     Title:    